Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 1 of 29




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-CV-22886-LOUIS

  EVELYN FERNANDEZ,

  Plaintiff,

  vs.

  CRYSTAL CRUISES, LLC, a foreign
  Limited Liability Company

  Defendant.
                                                        /

        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

         THIS CAUSE comes before the Court on Defendant Crystal Cruises, LLC’s Motion for

 Summary Judgment on Plaintiff’s claims for employment discrimination (ECF No. 47). This

 case was reassigned to the undersigned United States Magistrate Judge pursuant to the Parties’

 joint election of jurisdiction (ECF No. 12). The Parties have stipulated to the full exercise of

 jurisdiction by the undersigned Magistrate Judge to conduct any and all further proceedings in

 this case, including trial (ECF No. 10). The Motion is fully briefed: Plaintiff Evelyn Fernandez

 filed a Response (ECF No. 60), Defendant filed its Reply (ECF No. 62), and Plaintiff filed a

 further Reply (ECF No. 63). Upon consideration of the Motion, Response, Replies, and being

 otherwise apprised in the matter, Defendant’s Motion for Summary Judgment is GRANTED.

          I.    BACKGROUND

                a. Plaintiff’s Allegations

           This dispute arises from Plaintiff’s allegations that Defendant, her prior employer,

   subjected her to discrimination on the basis of her age (she asserts that she is and was at all

   relevant times 60 years old), sex, and Venezuelan origin (ECF No. 1-2 (State Court Complaint)).
                                                 1
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 2 of 29



   Plaintiff alleges in her Complaint that during the course of the roughly 1.5 years she spent as an

   Accounts Payable Clerk, Defendant, through Director of Treasury Operations Lisa Wilson,

   denied her promotions, issued her poor job evaluations, disciplined her, and ultimately terminated

   her, all on the basis of her protected characteristics (Id. at 6).

            Plaintiff asserts in her Complaint that she was qualified for her position and performed

   her duties in an “exemplary” or “above satisfactory” manner, and yet two less experienced,

   younger employees were promoted over her, while two other less experienced, younger

   coworkers were paid “significantly more” than Plaintiff even though they had less responsibility

   (Id.). Plaintiff additionally alleges that she was paid less than “most if not all” of the male clerks,

   even though their job functions were of “equal skill, effort, and responsibility” under comparable

   working conditions; she simultaneously alleges that she was entitled to wages equal to or greater

   than her male coworkers because she performed either the “same or substantially more work”

   than they did (Id. at 7).

            Regarding Wilson, Plaintiff claims that in March 2017, Wilson stated that “you and Edna

   [a Colombian coworker of Plaintiff’s] have the same problem,” referring to the fact that the two

   women both had heavy Spanish accents (Id. at 6). Then, Plaintiff alleges that Wilson also spread

   a false rumor about Plaintiff that she “is a slut and a Latin stupid” (Id.). According to Plaintiff,

   Wilson gave Plaintiff poor job evaluations “several” times, including once in January 2018,

   which Plaintiff asserts prevented her from being promoted (Id.). Plaintiff claims that “on many

   occasions” Plaintiff was disciplined for “minor and trivial things” even though younger, non-

   Venezuelan, but otherwise comparable employees would do the same and never be disciplined

   (Id.).

            Plaintiff asserts that she “continuously complained” to Wilson about both the derogatory

   comments and discriminatory treatment, but nothing ever changed (Id.). Sometime in March

                                                     2
    Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 3 of 29



        2018, Plaintiff avers that she complained about the “discriminatory treatment and suspicious

        activity in the Payables Department” via email to Donald Mason, Defendant’s Chief Financial

        Officer, and to John Polimenakos, the Vice President of Information Technology (Id.). Shortly

        thereafter, on April 2, 2018, Plaintiff claims that she was “terminated with no given reason” (Id.).

        Plaintiff asserts that her age “directly and proximately” led to her termination (Id. at 9);

        alternatively, she asserts that she was fired due to her national origin (Id. at 14).

                         b. Factual Background

                 The summary that follows is derived from evidence advanced by Defendant in support of

        its Motion for Summary Judgment, and the facts are not disputed, unless otherwise noted. 1

                                   i. Plaintiff’s Employment with Defendant

                Plaintiff, who was born in Venezuela in 1957 (ECF No. 49-3 at 10:2-5). She started

       working as a temporary Accounts Payable Clerk in Defendant’s Miami corporate office in

       December 2016, along with several other temporary clerks who began around the same time

       (ECF No. 49-1 at ¶ 5). Through Lisa Wilson, Defendant’s Director of Treasury Operations,

       and Ricardo Celorio, Defendant’s Controller, Defendant offered Plaintiff, who was previously

       employed through a staffing agency, full-time employment at as an Accounts Payable Clerk

       in March 2017, along with six other temporary workers; all workers in this group were hired

       as hourly employees and paid at a rate of $21.00 per hour, equivalent to $40,950.00 annually

       (ECF No. 49-2 at ¶¶ 5-7). Plaintiff’s responsibilities included vendor account and invoice

       management related to Defendant’s “Land Programs” 2 and Information Technology Services

       business areas. In addition to processing invoices and account verification, Plaintiff was


                                                                3
1
  In support of its Motion (ECF No. 47) and Statement of Undisputed Material Facts (ECF No. 48), Defendant attached declarations
from Ricardo Celorio, Defendant’s Controller; Odalys Cadenas, Defendant’s Human Resources Director; and Jorge Gomez,
Defendant’s Accounts Payable Manager; as well as the transcript of Plaintiff’s deposition (ECF No. 49).
2
  Defendant’s Land Programs business area is responsible for activities, tours, and/or hotels booked for cruise ship guests when the
ship is docked.
    Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 4 of 29



       responsible for working as a liaison between Defendant and its customers and business partners

       to resolve invoice payment issues timely (Id. at ¶ 8; Id. at 19-20).

               Jorge Gomez, shortly after being hired in May 2017 to supervise the Accounts Payable

       Clerks, 3 noticed Plaintiff frequently making mistakes in her daily responsibilities (ECF No.

       49-4 at ¶¶ 3-5). For example, Gomez noticed Plaintiff selecting the incorrect vendor, currency,

       or method of payment when processing invoices, and observed her manually adjusting invoices

       in contravention of Defendant’s policies (Id. at ¶ 5). Gomez spoke to Plaintiff directly about

       the mistakes, offering assistance and informal counseling; during one November 21, 2017,

       meeting to address performance concerns, Plaintiff acknowledged her errors and stated that

       she would be more attentive to detail moving forward (Id. at ¶¶ 6-7).

               Plaintiff’s performance failed to improve, however, and in five of the twelve

       categories—in each of which employees were given a score of 1 (the highest) to 5 (the

       lowest)—of her December 2017 performance evaluation, Plaintiff was given a score of 4, or

       “marginal,” and which suggested her performance needed improvement (Id. at ¶ 8; Id. at 7).

       Gomez did not score Plaintiff above a 3 (considered the minimum or “Crystal Standard”) in

       any category (Id. at ¶ 8; Id. at 7). Plaintiff ultimately received a 2% raise in February 2018,

       below the 3% baseline increase given to Accounts Payable Clerk’s whose 2017 performance

       met expectations; Clerks whose performance exceeded expectations received increases of

       greater than 3% (Id. at ¶¶ 10, 14). Gomez again expressed his concerns about Plaintiff’s

       performance and, upon learning why she was receiving a 2% rather than a 3% raise, Plaintiff

       stated “[t]hank you for that clarification and I feel more comfortable now. I’m happy with my

       salary increase. I promise you, will take [Gomez’s] advice seriously and will do my best from


                                                             4
3
 Defendant had no Accounts Payable Manager prior to Gomez, who was hired for the role; Kalinka Rodriguez, the Accounts Payable
Lead, supervised the temporary employees until she was terminated in March 2017.
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 5 of 29



  now on” (Id. at ¶ 16; Id. at 10-11). Nevertheless, Gomez saw no improvement in Plaintiff’s

  performance (Id. at ¶ 17).

           On March 26, 2018, a representative from the Ritz Carlton Hotel (the “Ritz”), one of

  Defendant’s business partners, contacted another team member in the Lands Department, Nina

  McGaughy, and requested an urgent update after Plaintiff was unresponsive regarding two

  invoices covering the cost of a group stay at the Ritz (Id. at ¶ 18; Id. at 17-26). The Ritz sent

  Plaintiff the deposit invoices on February 12, 2018, and repeatedly reached out to Plaintiff

  regarding payment but received no reply. McGaughy reached out to Plaintiff on March 10,

  2018, asking her to advise the Ritz when they would be paid, but she too heard nothing from

  Plaintiff (Id. at ¶ 18; Id. at 17-26). On March 26, the Ritz told McGaughy that if Defendant

  did not issue payment by Midnight, the Ritz would require individual guests to personally

  cover the cost of their rooms (Id. at ¶ 18; Id. at 17-26). Plaintiff’s supervisors subsequently

  learned about the issue, who then spoke with John Stoll, Vice President of Land Programs,

  who in turn escalated to Donald Mason, Defendant’s Chief Financial Officer (Id. at ¶ 19). In

  addressing the issue with Gomez and Wilson, Mason mentioned that other vendors similarly

  called him to complain about Plaintiff’s management of their accounts and issues with

  nonpayment (Id. at ¶ 20).

           Upon discussion, Gomez and Wilson decided to terminate Plaintiff’s employment in

  light of both the recent and ongoing issues with her performance; in particular, they worried

  her failure to respond to business partners in a timely fashion jeopardized those relationships,

  and Plaintiffs errors additionally caused Defendant to incur significant additional costs (Id. at

  ¶ 21).    Gomez requested approval to terminate Plaintiff’s employment from Defendant’s

  Human Resources Director, Odalys Cadenas on March 29, 2018, detailing Plaintiff’s repeated

  mistakes over the prior six months and the steps taken by the department to address the issues,

                                                 5
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 6 of 29



  to no avail (Id. at ¶ 22; Id. at 28). Gomez further provided Cadenas with Plaintiff’s 2017

  performance evaluation and documentation related to recent issues, including the

  correspondence with the Ritz concerning the invoices (Id. at ¶ 22; Id. at 28). Cadenas approved

  the termination, and she, with Gomez, met with Plaintiff on April 2, 2018, to inform her that

  she was being let go (ECF No. 49-2 at ¶¶ 14-15; ECF No. 49-4 at ¶ 23). Plaintiff did not

  challenge the decision, claim that she was being discriminated against, or otherwise state that

  she was discriminated against at any point during her employment (ECF No. 49-2 at ¶ 16; ECF

  No. 49-4 at ¶ 25). Plaintiff did, however, tell Gomez during the meeting that she enjoyed

  working for Defendant and that Gomez was the best boss she had ever had (ECF No. 49-2 at

  ¶ 17; ECF No. 49-4 at ¶ 26). Gomez was unaware of Plaintiff’s national origin both when the

  termination decision was made and when he informed Plaintiff that she was being terminated

  (ECF No. 49-4 at ¶ 24). As she herself confirmed during deposition, Plaintiff was not told that

  she was terminated due to her age or national origin (ECF No. 49-3 at 108:25-109:11).

                        ii. Alleged Discriminatory Conduct

         During her deposition, Plaintiff claimed that Wilson and a former employee named

  Kalinka Rodriguez discriminated against Plaintiff on the basis of her national origin (ECF No.

  149-3 at 136:21-25, 137:9-18), and that Wilson, along with Celorio and another employee

  named Blanca Pena, discriminated against Plaintiff on the basis of her age (Id. at 137:1-8).

  Rodriguez served as the Accounts Payable Lead and supervised Plaintiff as a temporary

  employee, until Rodriguez was terminated in March 2017 (ECF No. 49-1 at ¶ 10). Wilson,

  Celorio, and Rodriguez were all in Plaintiff’s chain of command; Pena did not supervise

  Plaintiff, and worked in the Accounting Department, not Accounts Payable, where Plaintiff

  was located (Id. at ¶ 20).

         Plaintiff acknowledged in her deposition that has possessed no evidence that Wilson

                                                6
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 7 of 29



  was involved in preparing her performance evaluation (ECF No. 49-3 at 189:7-10), but asserted

  that Wilson blocked her from promotions, disciplined her for minor infractions, issued poor

  performance evaluations, and terminated her employment (Id. at 145:8-146:5). In particular,

  Plaintiff cites three instances during Accounts Payable departmental meetings during which

  Wilson stated, “sorry, I’m too old” while looking in Plaintiff’s direction; Plaintiff felt these

  remarks were directed at her (Id. at 145:2-4, 156:18-157:1, 157:15-20, 158:15-159:5, 159:16-

  160:5). Plaintiff also recalled an incident in which Wilson once told Plaintiff that “you and

  Edna have the same problem,” which Plaintiff believed was a reference to her accent (Id. at

  141:20-24, 142:1-5), though Plaintiff conceded that she never heard Wilson say anything about

  her accent directly (Id. at 154:18-155:6). Plaintiff further stated that she did not otherwise hear

  Wilson make inappropriate remarks about her age or national origin (Id. at 155:25-156:4).

         Plaintiff testified during the deposition that she “heard rumors” Pena and Rodriguez

  referred to Plaintiff as a “stupid old woman” and a “prostitute” (Id. at 147:1-8, 148:13-21,

  149:19-23, 151:9-152:4). Plaintiff did not ever personally hear Rodriguez or Pena remark on

  Plaintiff’s age or national origin (Id. at 147:1-7).       Plaintiff stated that Celorio was a

  “gentleman” who was “incapable” of making comments about her age (Id. at 139:12-13),

  nonetheless she assumes that Celorio discriminated against her on the basis of her age, because

  Celorio knew Plaintiff’s age and because Plaintiff was not promoted (Id. at 140:2-10).

         Plaintiff also reasserted during her deposition that she received less pay than two other

  male employees while performing comparable work (Id. at 124:6-9). While she did not know

  the salary of one of the two employees, Plaintiff stated that she believed this employee was

  paid more based on rumors she heard (Id. at 125:19-25; 126:8-15). In response, Defendant

  advances evidence that the male employees in question, both of whom started with Plaintiff as

  temporary and then permanent clerks at the same salary as Plaintiff, received raises from 3-

                                                  7
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 8 of 29



  3.5% based on their 2017 performance evaluations (ECF No. 49-4 at ¶ 11). One employee’s

  performance was deemed to have “met standards” in the evaluation, and the employee received

  a 3% raise (Id. at ¶ 12). Comparably, the second employee’s performance outperformed

  standards, and he thus received a 3.5% raise (Id.). Defendant further offers evidence that

  female Accounts Payable Clerks whose performance met or exceeded expectations received

  the same 3% or 3.5% pay increase, just as the men did (Id. at ¶ 13).

         Defendant’s Employee Handbook contained Equal Employment Opportunity and Anti-

  Harassment Policies, which included procedures by which an employee experiencing

  discrimination could report the issue to Human Resources or any officer of the company (ECF

  No. 49-2 ¶ 4; Id. at 6-9). When deposed, Plaintiff stated that she knew of these procedures

  (ECF No. 49-3 at 108:25-109:11), and yet she never made complaints that she was being

  discriminated against for any reason, whether that be her age, national origin, gender, or

  otherwise (ECF No. 49-2 at ¶ 18; ECF No. 49-4 at ¶ 27). Neither did Plaintiff ever file a

  complaint of any nature against Wilson, Pena, Rodriguez, or Celorio (ECF No. 49-2 at ¶ 19;

  ECF No. 49-4 at ¶ 28).

                      iii.   Promotions

         Defendant notifies all employees of open positions and advises them on how to apply,

  and all applications received are sent directly to Defendant’s Human Resources Department;

  Human Resources never received an application from Plaintiff for either a promotion or any

  other open position (ECF No. 49-2 at ¶¶ 10-12). Nevertheless, Plaintiff claimed during her

  deposition that eight employees received promotions over her (ECF No. 49-3 at 162:4-20,

  173:21-174:1, 175:12-23, 178:23-179:1).

         Defendant offers proof that four of those employees started as temporary Accounts

  Payable Clerks in December 2016 and transitioned into full-time employees in March 2017,

                                                8
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 9 of 29



  just as Plaintiff did (ECF No. 49-1 at ¶¶ 15-18). One was promoted to Accounts Payable Lead

  in May 2017, while another was promoted to the role of Accounts Payable Analyst in January

  2018 (Id.). Two further employees on Plaintiff’s list were promoted to Junior Staff Accountant

  roles after Plaintiff’s termination (Id.).    Finally, Plaintiff’s list also encompasses four

  additional employees who did not start work with Defendant at the same time as Plaintiff, and

  did not work in the Accounts Payable Department, but who were ultimately promoted to

  various Staff Accountant positions (Id. at ¶¶ 19-22). One of these four employees is also

  Venezuelan and was hired seven months before Plaintiff began her role as a temporary clerk

  with Defendant (Id. at ¶ 20).

         According to Celorio, Plaintiff did not possess the qualifications needed for the

  Accounts Payable Lead, Accounts Payable Analyst, or Staff Accountant roles (Id. at ¶ 27). An

  accounting degree was required for all but the Junior Staff Accountant role, though it was still

  “preferred” in that instance (Id. at ¶ 24). The Account Payable Analyst and Accounts Payable

  Lead positions are considered by Defendant to be senior supervisory roles in nature; they

  require, says Defendant, the ability to “train and direct” the Accounts Payable team, which

  necessitates being able to work self-sufficiently and with initiative (Id. at ¶ 25). Defendant

  offers evidence that Plaintiff has neither an accounting degree nor any significant experience

  in accounting work, and the majority of Plaintiff’s work experience prior to starting with

  Defendant was clerical in nature (Id. at ¶ 27).

         Celorio, as the Controller, worked with Accounting Manager Michelle Soules and

  Director Luis Puentes to make hiring and promotion decisions within the Accounting

  Department, and he had direct involvement in deciding to hire and/or promote six of the

  employees Plaintiff claims were promoted over her (Id. at ¶¶ 12-14). Within the Accounts

  Payable Department, Celorio worked with Wilson and Gomez to make hiring and promotion

                                                    9
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 10 of 29



   decisions (Id.). Celorio never directly supervised Plaintiff but did observe how she interacted

   within the Accounts Payable Department; Rodriguez and Gomez both expressed to him their

   dissatisfaction with Plaintiff’s performance (Id. at ¶¶ 8-10).

                  c. Procedural History

           After exhausting her administrative remedies, which included filing a Charge of

    Discrimination with the Equal Employment Opportunity Commission, Plaintiff filed a

    complaint in Circuit Court of the 11th Judicial Circuit in and for Miami-Dade County, Florida

    in May 2019, asserting five causes of action against Defendant as follows: (1) discrimination

    in compensation in violation of the Equal Pay Act of 1963, 29 U.S.C. § 206, et seq. (“EPA”);

    (2) age discrimination in violation of the Age Discrimination in Employment Act of 1967, 29

    U.S.C. § 621 et seq. (“ADEA”); (3) age discrimination in violation of the Florida Civil Rights

    Act of 1992, Fla. Stat. § 760.10 et seq. (“FCRA”); (4) national origin discrimination in

    violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1); and (5)

    national origin discrimination in violation of the FCRA (ECF No. 1-2).

           Defendant timely removed the action to federal court on July 12, 2019 under 28 U.S.C.

    § 1446(b), averring the action was removable to this Court under 28 U.S.C. §§ 1331, 1441,

    and that this Court has jurisdiction to hear the claims pursuant to 28 U.S.C. §§ 1331, 1367

    (ECF No. 1). After the close of fact discovery on June 19, 2020 (ECF No. 43), Defendant

    brought the instant motion. Plaintiff proceeds in this action pro se following her counsel’s

    withdrawal, which cited irreconcilable differences (ECF Nos. 22, 26).

          II.     APPLICABLE LAW

                  a. Summary Judgment

          Under Rule 56, “[t]he court shall grant summary judgment if the movant shows that

    there is no genuine dispute as to any material fact and the movant is entitled to judgment as

                                                  10
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 11 of 29



   a matter of law.” Fed. R. Civ. P. 56(a). The movant “bears the initial responsibility of

   informing the district court of the basis for its motion, and identifying those portions of [the

   record] which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

   Corp. v. Catrett, 477 U.S. 317, 323 (1986). To discharge this burden, the movant must

   identify an absence of evidence to support the nonmoving party’s case. Id. at 325.

         After the movant has met its burden under Rule 56(c), the burden of production shifts,

   and the nonmoving party “must do more than simply show that there is some metaphysical

   doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

   574, 586 (1986). The nonmoving party must support her assertion that a genuine material fact

   remains in dispute by citing to specific parts of the record. Sutton v. Royal Caribbean Cruises

   Ltd., 285 F. Supp. 3d 1349, 1351 (S.D. Fla. 2018) (“In opposing a motion for summary

   judgment, the non-moving party may not rely solely on the pleadings, but must show by

   affidavits, answers to interrogatories, and admissions that a specific fact exist demonstrating

   a genuine issue for trial.”), aff’d, 774 F. App’x 508 (11th Cir. 2019). A fact or issue is material

   for purposes of summary judgment only if it might affect the outcome of the suit under the

   governing law. Webb v. Carnival Corp., No. 15-CV-24230, 2017 WL 10795681, at *2 (S.D.

   Fla. Jan. 13, 2017). Summary judgment is proper “against a party who fails to make a

   showing sufficient to establish the existence of an element essential to the party’s case and

   on which that party will bear the burden of proof at trial.” Id. (citing Celotex Corp., 477 U.S.

   at 323).

         In considering a motion for summary judgment, the Court must evaluate the evidence

   and make all inferences in the light most favorable to the nonmoving party. Sutton, 285 F.

   Supp. at 135 (citing Matsushita Elec. Indus. Co., 475 U.S. at 586). However, the nonmoving

   party may not merely point to a scintilla of evidence that creates a metaphysical doubt about

                                                  11
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 12 of 29



   an issue; instead, the evidence must be sufficient to allow a rational trier of fact to find for

   the nonmoving party. Matsushita Elec. Indus. Co., 475 U.S. at 586-87. Axiomatically,

   evidence is required; conclusory and unsubstantiated averments will not do, Leigh v. Warner

   Bros., Inc., 212 F.3d 1210, 1217 (11th Cir. 2000), and citations to specific record evidence

   are necessary, Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116-17 (11th Cir. 1993).

                a. Equal Pay Act

          A prima facie case under the Equal Pay Act of 1963, 29 U.S.C. § 206(d)(1), requires

   a Plaintiff to demonstrate that the offending employer pays “different wages to employees of

   opposite sexes ‘for equal work on jobs the performance of which requires equal skill,

   effort, and responsibility, and which are performed under similar working conditions.”

   Corning Glass Works v. Brennan, 417 U.S. 188, 195 (1974). Upon making out a prima facie

   case, the burden of proof then shifts to the employer to prove that sex was not a factor in the

   wage disparity, Mulhall v. Advance Sec., 19 F. 3d 586, 590 (11th Cir. 1994), which the

   defendant may do under one of the Equal Pay Act’s exceptions, Corning Glass Works, 417

   U.S. at 196 (“(i) seniority; (ii) a merit system; (iii) a system which measures earnings

   by quantity or quality of production; or (iv) a differential based on any other factor other

   than sex.” (quoting 29 U.S.C. § 206(d)(1))).

          If the employer satisfies his burden by a preponderance of the evidence, the burden

   shifts back to the plaintiff to prove the proffered explanation is “pretextual or offered as a

   post-event justification for a gender-based differential.” Reddy v. Dep’t of Educ., Alabama,

   808 F. App’x 803, 810 (11th Cir. 2020) (citations omitted). Plaintiff must offer evidence that

   either directly establishes discrimination or would permit a fact finder to reasonably

   disbelieve the employer’s justification. Id. Summary judgment is appropriate in such cases

   where the plaintiff merely “quarrel[s] with the wisdom” of the employer but fails to point to

                                                  12
    Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 13 of 29



        affirmative evidence establishing that the reasons offered were a pretext for discrimination

        on the basis of sex. Id. (citing Hornsby-Culpepper v. Ware, 906 F.3d 1302, 1314 (11th Cir.

        2018)).

                         b. Title VII and Florida Civil Rights Act

                 Title VII prohibits discrimination in employment decisions on the basis of “race,

        color, religion, sex or national origin.” See 42 U.S.C. § 2000e-2(a)(1). 4 A plaintiff may

        prevail on her Title VII claim by proving that discrimination was a “motivating factor” in the

        employment decision, Holland v. Gee, 677 F.3d 1047, 1055 (11th Cir. 2012), which the

        plaintiff may accomplish by offering either direct or circumstantial evidence, Gray v. Deloitte

        LLP, No. 20-11185, 2021 WL 926903, at *1 (11th Cir. Mar. 11, 2021) (citing Dixon v. The

        Hallmark Cos., 627 F.3d 849, 854 (11th Cir. 2010)). Circumstantial evidence suggests rather

        than proves discrimination, often requiring one or more inferences to reach the conclusion

        that the employer was motivated by discriminatory animus. See id. Therefore, remarks

        unrelated to the decision-making process are considered circumstantial, rather than direct,

        evidence. Id.

                 Absent the presence of direct evidence, the Court applies the burden-shifting

        framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Gray, 2021

        WL 926903, at *1. McDonnell Douglas requires a plaintiff to make out a prima facie case,

        which, in the context of Title VII claims, the plaintiff may establish by showing, “among

        other things, that he was: (1) subject to an adverse employment action and (2) treated

        differently than a similarly situated employee outside his protected class.” Id., at *2 (citation

        omitted); see also Knight v. Baptist Hosp. of Miami, Inc., 330 F.3d 1313, 1316 (11th Cir.


                                                               13
4
 The FCRA is patterned after Title VII, and thus the same legal framework applies to FCRA and Title VII claims. See Hicks-
Washington v. Hous. Auth. of City of Fort Lauderdale, 803 F. App’x 295, 300 (11th Cir.), cert. denied, 141 S. Ct. 366 (2020).
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 14 of 29



   2003) (additionally listing the requirement that the plaintiff demonstrate that he was qualified

   for the job he held). Upon establishing a prima facie case, the burden of production shifts to

   the employer to articulate a legitimate reason for the adverse action. Id. If the employer can

   rebut the presumption, the plaintiff must then prove that the reason offered by the employer

   is pretextual. Id.; see also Lee v. GTE Fla., Inc., 226 F.3d 1249, 1253 (11th Cir. 2000).

          A prima facie case for a failure to promote claim under Title VII requires that the

   plaintiff also prove he was “qualified and applied for the promotion.” Lee, 226 F.3d at 1253.

   Further, if the employer articulates a non-discriminatory reason for failing to promote the

   employee, the plaintiff cannot carry its burden to prove that reason was a pretext by merely

   showing that he was more qualified than the promoted individual. Id. (“A plaintiff must

   show not merely that the defendant's employment decisions were mistaken but that they were

   in fact motivated by sex.”). A plaintiff’s superior qualifications relative to the promoted

   employee(s) may still be probative, but unless the plaintiff demonstrates that he was

   substantially more qualified, this fact is not determinative. Id. (noting that the Fifth Circuit

   explained that such disparities must be “so apparent as virtually to jump off the page and slap

   you in the face” (quoting Deines v. Texas Dep’t of Protective & Regul. Servs., 164 F.3d 277,

   281 (5th Cir. 1999))).

          A plaintiff’s failure to produce a comparator as required under McDonnell Douglas is

   not strictly fatal to her case, if she can produce sufficient circumstantial evidence that creates

   a “triable issue concerning the employer’s discriminatory intent.” Smith v. Lockheed-Martin

   Corp., 644 F.3d 1321, 1328 (11th Cir. 2011) (citation omitted). In such a case, the plaintiff

   establishes a triable issue by presenting a “convincing mosaic of circumstantial evidence that

   would allow a jury to infer intentional discrimination by the decisionmaker.” Id.; see also

   Lewis v. Sch. Bd. of Palm Beach Cty., Fla., No. 19-14702, 2021 WL 872139, at *4 (11th Cir.

                                                  14
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 15 of 29



   Mar. 9, 2021) (noting that “suspicious timing, ambiguous statements . . . and other bits and

   pieces from which an inference of discriminatory intent might be drawn” may contribute to

   the mosaic (citations omitted)). This does not, however, alleviate the plaintiff of her burden

   to offer sufficient evidence to permit a trier of fact to infer discrimination occurred;

   “[i]nferences based upon speculation are not reasonable.” Lewis, 2021 WL 872139, at *4;

   Smith, 644 F.3d at 1328 n. 25 (“[A]n inference, is not a suspicion or a guess. It is a reasoned,

   logical decision to conclude that a disputed fact exists on the basis of another fact.” (citation

   omitted)).

                c. Age Discrimination in Employment Act

          Age Discrimination in Employment Act of 1967 prohibits employers from discharging

   an employee, who is 40 years of age or older, on the basis of her age. See 29 U.S.C. §§

   623(a)(1), 631(a). To establish an ADEA claim, plaintiff bears the burden of persuasion to

   prove that age was the “but-for” cause of the employer’s adverse action. Gross v. FBL Fin.

   Servs., Inc., 557 U.S. 167, 177 (2009). In this way, the ADEA differs from statutes, such as

   Title VII, requiring only that a plaintiff demonstrate that the employer’s bias was “a

   motivating factor” in the adverse decision. Sims v. MVM, Inc., 704 F.3d 1327, 1335 (11th

   Cir. 2013). While the motivating factor test, analogous to proximate causation in tort law,

   requires simply “some direct relation” between the proscribed animus and the adverse

   decision, under the “but-for” requirement of the ADEA the animus must have determinatively

   influenced the employer’s adverse decision. Id. (citations omitted).

          The ADEA, therefore, imposes a higher bar for plaintiffs, requiring more than what

   must be proven under Title VII. Sims, 704 F.3d at 1336. Relatedly, the burden-shifting

   framework does not apply here, and the plaintiff retains the burden even where he introduces

   evidence that age was “one motivating factor” in the employer’s decision. See Gross, 557

                                                 15
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 16 of 29



   U.S. at 180 (adding that this is true even in the context of alleged “mixed motivation” claims

   where Plaintiff may also allege that the adverse actions were motivated by, for example, sex

   or national origin in violation of Title VII).

         III.    ANALYSIS

                 a. Plaintiff’s Response

          As a threshold matter, I must address the significant deficiencies surrounding

   Plaintiff’s Response to Defendant’s Motion and her response to Defendants Statement of

   Undisputed Materials Facts, the latter of which fails to comply with Local Rule 56.1. In

   opposing a motion for summary judgment, the non-moving party is required to respond to the

   movant’s statement of material facts by admitting or denying in identically numbered

   paragraphs, and any additional facts may be included at the end and must be supported by

   evidence. In stark contrast to the orderly format contemplated by the Rule, Plaintiff’s own

   18-page statement of facts offers long narrative responses to those facts with which she

   disagrees; in these responses, she introduces not only new facts, but also new legal claims.

   For example, paragraph seven of Defendants Undisputed Material Facts states the following:

                 Plaintiff received a 2% raise at this time, which changed her pay rate
          to $21.42 per hour. Pl. Dep., 52:13-17. She was given a 2% raise, because
          her 2017 evaluation demonstrated that her performance was below standards.
          Gomez Dec., at ¶14. The underlying reason for the 2% raise was explained
          to Plaintiff, and she responded by saying: “Thank you for that clarification
          and I feel more comfortable now. I’m happy with my salary increase. I
          promise you, will take Jorge’s advice seriously and will do my best from now
          on.” Id., at ¶16, Ex. B.

   (ECF No. 48 at ¶ 7). By contrast, Plaintiff’s response to paragraph seven in her own statement

   of facts is as follows:

                 Plaintiff disputes this Defendant’s statement since the job annual
          evaluation since Lisa Wilson (Lisa Wilson is not her real name) holding a
          high school diploma and previous working experience 6 months as Accounts
          Payable Clerk or Analyst at Royal Caribbean Cruise Line without a valid right

                                                    16
     Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 17 of 29



                     to work in the United States, and Jorge Gomez, Accounts Payable Manager,
                     with lack of valuable academic records and working experience to perform in
                     a worldwide company as Crystal Cruises. None of them are under regular
                     employment at Crystal Cruises; since one of them, do not have a valid right
                     to work in the United States; therefore, they could not be able to perform a
                     fair and legitimate 2017 performance evaluation to Evelyn Fernandez;
                     therefore, Lisa Wilson and Jorge Gomez are not a fair, legal and legitimate
                     supervisors and this job annual evaluation is illegal and illegitimate. Id. 5

            (ECF No. 61 at 5).

                     While many of the facts asserted by Plaintiff to rebut Defendant’s proffered facts

            evidence are entirely devoid of evidentiary support, those that include citations refer to

            exhibits with no apparent connection to the fact asserted. For example, in responding to

            paragraph eight of Defendant’s statement of facts, which addresses Defendant’s baseline

            standards for its performance evaluations and corresponding merit-based wage increases,

            Plaintiff states, in part, that she “disputes the Defendant’s statement about her infamous job

            annual evaluation 2017 since it was a ‘written defamation’ or ‘libel’ (Exhibit N) that Lisa

            Wilson, as Director; Treasury Operations, used in order to deny Plaintiff promotion and

            unfairly fired her on 04/02/2018” (ECF No. 61 at 6) (emphasis in original). The referenced

            “Exhibit N,” filed along with Plaintiff’s Response to Defendant’s Motion, is the same copy

            of the 2017 performance evaluation offered as evidence by Defendant (ECF No. 60-1 at 35).

            Ignoring the fact that this is a new factual and legal averment—an issue discussed more fully

            below—the evaluation does not mention libel or written defamation, nor does it address

            Defendant’s evaluative criteria at all; in short, nothing in the response or the cited exhibit

            addresses or rebuts the fact it purports to rebut.

                     In light of these deficiencies, under Local Rule 56.1, the Court has the authority to

            deem as admitted all the facts submitted by Defendants in support of their summary judgment


                                                                       17
5
    It is not apparent to the Court what the “Id.” citation refers to here.
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 18 of 29



   arguments. See Tim Hortons USA, Inc. v. Singh, No. 16-23041-CIV, 2017 WL 1326285, at

   *3 (S.D. Fla. Apr. 5, 2017). Plaintiff’s pro se status does not excuse her non-compliance with

   the local rules and indeed, this Court has previously admonished Plaintiff from failing to

   adhere to the local rules. See ECF No. 52. In fact, I previously struck the first response filed

   by Plaintiff that failed to comply with Local Rule 56.1 and ordered Plaintiff to amend her

   response, cautioning her that failure to follow the format outlined in the Order (and required

   by Local Rule 56.1) would result in the imposition of sanctions, “including an order deeming

   facts not specifically controverted as admitted” (ECF No. 59). Notwithstanding, the Court

   has examined all of the evidence advanced by Plaintiff in opposition to the Motion and finds

   that no material dispute of fact has been raised.

          Plaintiff attached the following as exhibits to her Response: (1) a letter from an

   “international education consultant” Josef Silny & Associates that asserts Plaintiff has the

   equivalent of a Bachelor of Arts in Economics, a Master of Business Administration with a

   concentration in finance, and 24 credit hours in undergraduate accounting; (2) a transcript

   from the Keller Graduate School of Management of DeVry University; (3) Plaintiff’s resume,

   which I must assume was self-generated; (4) a 2010 recommendation letter from the Director

   of Finance of La Gorce Country Club asserting that Plaintiff worked as a staff accountant

   for almost 2.5 years; (5) a 2008 recommendation letter from the Controller of the Fisher

   Island Club where Plaintiff worked for approximately 2.5 years as a staff accountant until she

   was terminated for budgetary reasons; (6) a brief 2011 recommendation letter from an

   accountant within the Finance Department of Miami-Dade County where Plaintiff worked for

   roughly eight months; (7) approximately 18 LinkedIn profiles corresponding to the Defendant

   employees referenced in Plaintiff’s Response; (8) Plaintiff’s 2017 Performance Evaluation

   with Defendant; (9) what appears to be Plaintiff’s prescription medication record; (10) a

                                                 18
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 19 of 29



   discharge order and instructions from South Miami Hospital; (11) several printed public

   internet pages reflecting information about Defendant’s corporate structure; and, finally, (12)

   what appears to be a 2015 press release from Genting Hong Kong Limited noting its

   acquisition of Defendant (ECF No. 60-1).

          Defendant, in its Reply, asserts that none of this evidence is admissible and thus it

   must be disregarded wholesale (ECF No. 62 at 2). Rule 56(c), in relevant part here, requires

   a party to cite to “particular parts of materials in the record, including depositions, documents,

   electronically stored information, affidavits or declarations, stipulations (including those

   made for purposes of the motion only), admissions, interrogatory answers, or other

   materials.” Fed. R. Civ. Pro. 56(c)(1)(A). As a practical matter, even if the evidence offered

   is not itself admissible, it must be able to be “reduced to an admissible form.” Rowell v.

   BellSouth Corp., 433 F.3d 794, 800 (11th Cir. 2005).        It is true that none of the evidence

   offered by Plaintiff is presently in admissible form; among other issues, none of the

   documents have been authenticated, see Fed. R. Evid. 901(a), and her claims regarding

   statements made by other Defendant employees are similarly inadmissible hearsay, see Fed.

   R. Evid. 801(c), 802.

          However, the standard is not that the evidence presented at summary judgment be

   admissible in its current state, as noted in Rowell; rather, it simply must be capable of being

   reduced to admissible evidence. 433 F.3d at 800. Indeed, as recognized in Rowell, in certain

   instances courts have, for example, considered hearsay at the summary judgment phase in

   employment discrimination cases where it can be shown by a preponderance of the evidence

   that the individual who made the statement is an agent of the employer, id. (citing Fed. R.

   Evid. 104), or where the individual is a manager and the statements reflect their participation

   in either the employment decision or the policy of the employer, id. (citing Fed. R. Evid.

                                                  19
    Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 20 of 29



         801(d)(2)(D)).

                  In her Complaint, Plaintiff alleges that Wilson made two discriminatory remarks to

         her: she claims Wilson stated “I’m so old” and directed the comment at Plaintiff, and Wilson

         stated Plaintiff and “Edna have the same problem,” referring to the fact that they both speak with

         a Spanish accent (ECF No. 1-2 at 6). In order for these statements to be admissible, Plaintiff

         would need to offer evidence that Wilson was, in the moment she spoke, (1) an agent of the

         employer; (2) that her statements reflected Wilsons participation in the employment decision or

         the policy of the employer. Plaintiff makes no such argument and introduces no such evidence. 6

         Further, apart from her bare allegations, Plaintiff offers no record evidence, whether that be a

         declaration, affidavit, or otherwise, to permit a trier of fact to conclude the statements she

         alleges were actually made. Because no evidence is advanced in support, the Court cannot

         properly consider these allegations.

                  Plaintiff also alleged in her Complaint that Wilson started a rumor that Plaintiff was

         a “slut” and a “Latin stupid” (id.), and Plaintiff alleged in her deposition that she heard rumors

         Pena and Rodriguez called her a “stupid old woman” and a “prostitute” (ECF No. 49-3 at

         147:1-8, 149:19-23, 151:9-152:4). These rumors suffer from all of the same hearsay issues

         as Wilson’s alleged statements above, but, because Plaintiff did not even witness the

         statements herself, the allegations are double hearsay, which would raise the additional hurdle

         of requiring Plaintiff to prove that both the initial statement, and the statement as relayed to

         her are both admissible. See Fed. R. Evid. 805. As above, Plaintiff does not make any

         argument or offer any evidence in support of a claim for admissibility, nor does she even note

         with specificity who repeated the rumor to her. The rumors too, therefore, cannot properly


                                                                 20
6
 Plaintiff’s response to Defendant’s statement of facts refers to the allegation that “[Plaintiff] and Edna have the same problem,”
see, e.g., ECF No. 61 at 10, but “disputes” that Defendant made the “I’m too old” remark.
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 21 of 29



   be considered as evidence.

          The next batch of evidence can best be categorized as items that would, if true, tend

   to prove her qualifications; for example, the letter from Josef Silny & Associates, her

   reference letters, and her transcript from DeVry (ECF No. 60-1). None of these items are

   currently in admissible form, as Plaintiff offers no evidence to support their authenticity.

   Because they conceivably could be authenticated, the Court will consider these documents as

   evidence of Plaintiff’s accounting experience and education for the sake of argument.

          The remainder of the evidence is similarly unauthenticated, but, more to the point, it

   is irrelevant to her opposition of Defendant’s Motion. The LinkedIn pages, for example,

   almost certainly could not be reduced to admissible evidence under any circumstances and,

   even so, none of them prove that the employee in question was not qualified for his or her

   position, as Plaintiff suggests. Plaintiff’s 2017 performance evaluation, standing alone,

   would only prove that Plaintiff received a performance evaluation and that she, in part,

   disagreed with ratings and categories at the time the evaluation was given; this does not

   suggest that the evaluation was in any way discriminatory, nor does it contradict the evidence

   offered by Defendant that Plaintiff later stated, in response to an email from Wilson

   explaining how her raise was tied to the performance evaluation, that “[t]hank you for that

   clarification and I feel more comfortable now. I’m happy with my salary increase” (ECF No. 49-

   4 ¶ 16; Id. at 10). Likewise, the unauthenticated personal medical records Plaintiff offers do

   not offer support for claims of age, sex, or national origin discrimination.

          As noted above, in addition to failing to rebut the facts and evidence offered by Defendant

   in support of its Motion, Plaintiff’s Response briefing and corresponding statement of facts

   introduce a host of new and wholly irrelevant matters. For example, Plaintiff references claims

   for defamation, slander, intentional infliction of emotional distress, and sexual harassment,

                                                 21
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 22 of 29



   among other things, none of which are alleged in the complaint. Further, Plaintiff includes in her

   Response allegations that various Defendant employees are or were illegally employed or

   illegally in the United States, along with allegations that Defendant is engaged in some kind of

   criminal enterprise. I am sensitive to the plight of the pro se Plaintiff, who has no legal training

   or experience, but even common sense would dictate that including allegations of this nature in

   a signed document submitted to the Court is serious business; beyond the fact that these

   allegations are unrelated to Plaintiff’s claims, they are entirely unsubstantiated, and are at various

   points borderline heinous in nature.

           The Court reminds Plaintiff that litigants, as well as their attorneys, may be subject to

   sanctions for swearing false information or filing frivolous claims.           Not only will the Court

   decline to consider these additional claims, but any information offered in support of these claims

   will similarly not be considered by the Court, notwithstanding that these facts suffer from the

   same evidentiary insufficiency issues noted above and, in any event, would almost wholly not

   tend to support Plaintiff’s discrimination claims. In fact, none of Plaintiff’s filings meaningfully

   advance evidence or arguments that would allow any rational trier of fact to find in Plaintiff’s

   favor. Defendant’s Motion is functionally unopposed by Plaintiff, and thus the question becomes

   whether Defendant sufficiently carried its burden to advance evidence showing that there is no

   issue of material fact that would give Plaintiff a path to victory at trial.

                 b. Defendant’s Motion

                          i. Equal Pay Act Claims

           Defendant first argues that Plaintiff’s EPA claim must fail because, as an initial

   matter, Plaintiff has not made out a prima facie case that sex was a factor in any pay

   disparities, as required to shift the burden to Defendant (ECF No. 47 at 3). Even if she could,

   says Defendant, it falls within the EPA’s articulated exception for pay differentiation

                                                    22
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 23 of 29



   attributable to a merit system. Defendant adduces evidence that the two male employees

   Plaintiff specifically cites as evidence of her claims were actually paid $21 hourly—just as

   Plaintiff was—when they began working at Defendant in March 2017—just as Plaintiff did—

   as Accounts Payable Clerks (ECF No. 48 at 8-9). Defendant acknowledges that these two

   male employees received raises of 3-3.5% in 2018, higher than Plaintiff’s 2% raise, but

   Defendant offers proof that this disparity can be explained by the fact that the two male peers

   were deemed to either have “met” or “exceeded” performance expectations in their 2017

   performance reviews, while Plaintiff did not (Id.).

          I find that Defendant has carried its burden to show that there are no determinative

   facts that would permit Plaintiff to prevail on her claim of sex discrimination under the Equal

   Pay Act. Plaintiff has offered only conclusory allegations that Defendant paid her male

   colleagues more and that this was so because she is a woman. She has not offered evidence

   to prove the pay disparity at all, which at this stage is fatal as it is one of the two requisite

   components for a prima facie case. Even assuming that she had, shifting the burden to

   Defendant, Defendant has sufficiently proven that (1) the two male employees were initially

   paid the same wage as Plaintiff, and (2) the subsequent pay disparity among Plaintiff and the

   two male employees arose following the process established by Defendant’s merit-based

   system. This puts the ball back in Plaintiff’s court, and for her claim to survive, she must

   offer affirmative evidence to show that this merit system is only a pretext or a post hoc

   justification offered to explain away discrimination.       See Reddy, 808 F. App’x at 810

   (citations omitted). Plaintiff offers no affirmative evidence; she indirectly “quarrels with the

   wisdom” of Defendant in offering the two male employees a more significant raise than she

   received, see id., and thus summary judgment is proper on Plaintiff’s claim under the EPA.



                                                 23
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 24 of 29



                        ii. Age, National Origin, and FCRA Discrimination Claims

          Defendant next collectively addresses Plaintiff’s age and national origin

   discrimination claims under the ADEA, Title VII, and FCRA, claiming that they all follow

   the same burden-shifting analysis laid out by McDonnell Douglas (ECF No. 47 at 5 n. 2),

   and, under each claim, Plaintiff cannot prove her prima facie case as required (Id. at 7). While

   the same analytical framework applies for Title VII and FCRA claims, Plaintiff actually faces

   a higher burden under the ADEA, for which there is no burden shifting; she must prove that,

   but-for her age, she would not have suffered any adverse employment action. Because,

   however, Plaintiff offers no support for her claims, as discussed more fully below, and thus

   could not make any showing under the ADEA, the Court will consider the claims collectively.

          Defendant first asserts that Plaintiff’s claimed direct evidence of discrimination is

   insufficient to carry her burden on its own. While Plaintiff claimed that Wilson made a

   derogatory comment about Plaintiff’s accent when she stated that “[Plaintiff] and Edna have

   the same problem,” Plaintiff offers no evidence to prove that in this case the phrase “the same

   problem” refers to Plaintiff’s accent or her Venezuelan origin. As noted above, Plaintiff

   offers no evidence that Wilson made the statement “I’m too old” or that it was a reference to

   Plaintiff’s age. Defendant argues Plaintiff cannot stand on the allegation that Pena and

   Rodriguez called her a “stupid old woman” and a “prostitute,” because this was a “rumor”

   that she only heard secondhand, and, further, neither Pena nor Rodriguez were involved in

   Defendant’s decision to terminate Plaintiff (Id. at 8). Considered cumulatively, Defendant

   avers that these statements are too attenuated and vague to provide direct evidence of

   discrimination.

          The Court agrees. Setting aside the evidentiary issues above, even if the statements

   could be taken as true, none proves that Plaintiff’s age or Venezuelan heritage was connected

                                                 24
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 25 of 29



   to any employment decision by Defendant. Consider, for example, the difference between

   “I’m too old” and “you are too old to hold this position and therefore I am terminating you”;

   the latter is direct evidence of discrimination, the former is not. And without additional

   supporting evidence, it is impossible to know what “problem” Edna and Plaintiff shared; it is

   equally likely that the problem had nothing to do with Plaintiff’s accent, and any conclusion

   to the contrary is entirely speculative.

           Defendant then argues that Plaintiff cannot establish her case via circumstantial

   evidence because she cannot point to similarly situated employees outside Plaintiff’s

   protected class that were treated more favorably than Plaintiff (Id. at 9). Defendant defines

   “similarly situated” in this instance as other employees in Plaintiff’s department who

   committed “all of the same or similar offenses” but who were not terminated (Id. at 9-10

   (“The ‘nature of the offenses committed and the nature of the punishment imposed’ are the

   key to determining what conduct is ‘similar.’” (quoting Jones v. Gerwens, 874 F.2d 1534,

   1540-41 (11th Cir. 1989))). Defendant advanced evidence that Plaintiff made frequent errors

   in carrying out her day-to-day responsibilities in processing invoices (ECF No. 49-4 at ¶ 5),

   these issues continued despite formal and informal discussions (Id. at ¶ 17), which ultimately

   led to vendors contacting other employees at Defendant—including Defendant’s Chief Financial

   Officer—to address Plaintiff’s mismanagement of their accounts and issues around nonpayment

   (Id. at ¶¶ 18-20).

           Plaintiff claimed in her Complaint and Response that other employees made similar

   mistakes but suffered no consequences; however, during her deposition, when asked for examples

   of other employees who made similar mistakes, Plaintiff stated that she believed this to be the

   case because the other employees were “humans” and “not machines,” and therefore, she

   claimed, they too must have made errors (ECF No. 49-3 at 233:16-22). In her Response, Plaintiff

                                                25
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 26 of 29



   asserts that, around 2017, a Finance Administrator and the General Manager in Defendant’s Los

   Angeles office both committed errors in processing payments but were not terminated (ECF No.

   60 at 9-10). Plaintiff, however, offers no evidence in support of this statement, for one of the

   employees she lists only a first name (Michael), and she does not even argue, with facts or

   otherwise, that these employees are proper comparators. In short, Plaintiff has knowledge of no

   other similar mistakes made by other comparable employees for which they suffered no

   consequences. Defendant argues that Plaintiff’s belief, without competent evidence, is an

   insufficient basis for Plaintiff to establish a prima facie case (ECF No. 47 at 11), and I agree.

   Plaintiff here offers no evidence of any kind that a comparable employee outside her protected

   class made the same—or even vaguely similar—mistakes and avoided discipline, and for that

   reason her claim here fails.

          Defendant argues that, even if Plaintiff could make her prima facie case, Plaintiff’s

   ongoing performance issues leading to her termination are a legitimate, non-discriminatory

   reason for firing her (Id. at 12). As discussed above, Plaintiff’s performance issues were

   chronic and did not improve, despite the fact that Gomez discussed them with her repeatedly

   (ECF No. 48 at 2-3). The incident with the Ritz was the final tipping point, which brought

   her non-responsiveness to the CFO’s attention; after he shared that he too had received vendor

   complaints regarding Plaintiff’s work product, Gomez and Wilson ultimately decided to reach

   out to Human Resources to have Plaintiff terminated (Id. at 4-5). Plaintiff adduces no

   contrary evidence and stands only on her allegations, and for that reason alone Defendant is

   able to carry its burden here. Summary judgment is warranted with respect to Plaintiff’s

   claims under the ADEA, FCRA, and Title VII that she was terminated on the basis of her age

   and/or national origin.

          Finally, Plaintiff alleges that she was denied promotions on the basis of her age and

                                                 26
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 27 of 29



   national origin. Here, Defendant again notes the absence of evidence offered by Plaintiff to

   prove that she applied for any promotion, and, indeed, Defendant advanced uncontroverted

   proof that Plaintiff did not do so (ECF No. 49-2 ¶ 13). Defendant also offers evidence that

   all employees were “notified of available and open positions” and were told how they might

   apply (Id. at ¶¶ 10-11). Plaintiff offered no evidence that she, in the alternative, refrained

   from applying due to a justifiable belief that, despite her “real and present” interest in the

   posted position, Defendant’s discriminatory practices would make that application futile.

   See EEOC v. Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1274 (11th Cir. 2002).

          As a further point, Defendant adduced evidence that four of the eight individuals that

   Plaintiff asserts were promoted over her were actually not promoted until after Plaintiff was

   terminated, and thus they cannot form the basis of any claim (ECF No. 49-1 at ¶¶ 15-18

   (noting the promotions occurred from April 2, 2018 through August 20, 2018)). Defendant

   argues that Plaintiff cannot prove that she was more qualified for the positions achieved by

   the other four individuals she references, two of whom were promoted to staff accountant

   roles and had both significant prior accounting experience and accounting degrees, while

   Plaintiff does not (Id. at 15). The final two employees were promoted to supervisory positions

   within Plaintiff’s department (Accounts Payable Analyst and Accounts Payable Lead), for

   which Defendant argues that Plaintiff would not have been qualified had she applied, given

   her “inability to properly conduct her own work” and her failure to “demonstrate any

   initiative in her work,” both of which were necessary for leadership positions (Id.). Finally,

   Defendant asserts that Plaintiff has not offered any evidence to suggest that age or national

   origin were a factor in the promotional decisions, and, indeed, one of the promoted

   individuals is of Venezuelan origin like Plaintiff (Id.).

          Again, Plaintiff’s argument that Defendant refused to promote Plaintiff because of her

                                                 27
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 28 of 29



   age and/or Venezuelan heritage falls short at numerous points. First, the fact that Plaintiff

   has not offered any proof that she applied for positions with Defendant other than the one she

   already held, combined with the fact that she offered no evidence that she was deterred from

   applying by Defendant’s discriminatory practices, is sufficient to end the inquiry. Given this

   dearth of evidence, it is not necessary to consider whether Plaintiff was qualified for any of

   the positions she implies she should have been given.        Accepting Plaintiff’s proffered

   evidence of her accounting background (ECF No. 60-1), this evidence alone would not be

   sufficient to prove that she was qualified for an accounting position according to Defendant’s

   qualifications.

          Even absent these impediments preventing Plaintiff from crossing the prima facie case

   threshold, Defendant has advanced concrete evidence that these employees were promoted

   based on their education and experience (ECF No. 48 at 6-7). In order to defeat Defendant’s

   claim for summary judgment here, Plaintiff would therefore need to show that Defendant’s

   proffered evidence is merely a pretext for discrimination or that she was substantially more

   qualified than the promoted employees, but Plaintiff has adduced no evidence to this effect.

   Therefore, summary judgement is warranted with respect to Plaintiff’s failure to promote

   claim as well.




                                                28
Case 1:19-cv-22886-LFL Document 80 Entered on FLSD Docket 03/29/2021 Page 29 of 29



          IV.    CONCLUSION

          The undersigned finds that Defendant has carried its burden to prove that there is no issue

   of material fact that would permit a rational fact finder to rule in Plaintiff’s favor and thus

   Defendant’s Motion is GRANTED. A separate order dismissing this case will be entered.

          The Clerk’s Office is directed to mail a copy to pro se Plaintiff at the address on the docket

   and to her email address: anaevef@yahoo.com.

    DONE and ORDERED in Miami, Florida this 29th day of March, 2021.




                                          LAUREN LOUIS
                                          UNITED STATES MAGISTRATE JUDGE




                                                    29
